United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3375
                                  ___________

Zheng Hua Wu,                           *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: May 7, 2010
                               Filed: May 12, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Chinese citizen Zheng Hua Wu petitions for review of an order of the Board of
Immigration Appeals, which affirmed an immigration judge’s denial of asylum,
withholding of removal, and relief under the Convention Against Torture. We
conclude that the decision was supported by substantial evidence on the record as a
whole. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781, 783 (8th Cir. 2008);
Redd v. Mukasey, 535 F.3d 838, 842-43 (8th Cir. 2008); Zine v. Mukasey, 517 F.3d
535, 541 (8th Cir. 2008). Accordingly, we deny the petition for review.
                       ______________________________